Citation Nr: 0700517	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a blocked 
windpipe.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
residuals of a blocked windpipe.  


FINDING OF FACT

There is no evidence of a diagnosis or any current existing 
chronic disability regarding the residuals of a blocked wind 
pipe.


CONCLUSION OF LAW

Residuals for a blocked windpipe were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he injured his windpipe while on 
active duty.  In particular, he described an incident in 
which he was choked when his head was placed in a guillotine 
during a war game in which he was a prisoner of war.  As a 
result, he claims that he currently has "brain issues" due 
to the temporary lack of oxygen to his brain.  However, the 
veteran never clarified the term "brain issues."

The veteran's service medical records show that he was 
treated in October 1965 for "bad" trauma to his neck and 
trachea, which included a "sudden choking" and "loss of 
breath" during a field exercise.  X-rays showed that he had 
"good airways" and that he was cleared for duty the same 
day.  A separation examination report dated in February 1968 
notes that his neck and throat were normal and that he had no 
new abnormalities or defects.  A psychiatric evaluation was 
also normal.  Indeed, the veteran signed a statement noting 
that there had been no change in his medical condition.  

Overall, since the veteran's service medical records make no 
reference to a chronic disability due to residuals of a 
blocked windpipe, this record provides highly probative 
evidence against the veteran's claim.

Beyond the above, the veteran has not submitted any evidence 
showing that he currently suffers from residuals of a blocked 
windpipe, to include a neuropsychiatric disability.  Since 
there is no medical evidence of a current disability, his 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a 
blocked windpipe.  In denying his claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


The Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in July 
2003, December 2004, and June 2006 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
  

In addition, VA fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In three letters to the veteran, 
the Board requested additional medical evidence to 
substantiate his claim.  However, the veteran and his 
representative replied that they had no new information.  
Consequently, the Board satisfied its duty to obtain all 
treatment records.  

The Board also notes that a VA examination is not required to 
determine whether the veteran has a current disability 
involving residuals of a blocked windpipe as a result of 
service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, since there is no evidence of a current 
disability and service records provide evidence against this 
claim, the standards of McLendon are not met.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.

ORDER

Service connection for residuals of a blocked windpipe is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


